Case 1:20-cv-23808-BB Document 1 Entered on FLSD Docket 09/14/2020 Page 1 of 14



                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF FLORIDA

                                                Case No.:

 EMILIO PINERO,

       Plaintiff,

 vs.

 HARDING INVESTMENTS, LLC
 d/b/a BEACH PLACE MIAMI,

       Defendants.


                                             COMPLAINT

         Plaintiff, Emilio Pinero, by his undersigned counsel, hereby files this Complaint and sues

 Defendant, HARDING INVESTMENTS, LLC d/b/a BEACH PLACE MIAMI, for injunctive

 relief attorneys’ fees, and litigation costs, including but not limited to disbursements, court

 expenses, and other fees, pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181, et

 seq., (hereinafter the “A.D.A”).

                                           INTRODUCTION

         1.         Defendant, HARDING INVESTMENTS, LLC, owns and/or operates that certain

 hotel known as BEACH PLACE MIAMI, located in Miami Beach, Florida (the “Hotel”). The

 Hotel has a website located at www.beachplacemiami.com (the “Website”). The Hotel takes

 reservations through its Website and provides information regarding available guestrooms and

 amenities.

         2.         As of March 15, 2012, Defendant was required to ensure that all of its reservation

 systems, including its online reservation systems (a) identify and describe disabled accessible

 features of the Hotel in detail; (b) identify and describe disabled accessible features of ADA

                                               Page 1 of 14
Case 1:20-cv-23808-BB Document 1 Entered on FLSD Docket 09/14/2020 Page 2 of 14



 compliant guest rooms in detail; (c) permit disabled individuals to independently assess whether

 the Hotel and its available guestrooms meet their individual accessibility needs (by describing

 accessible and inaccessible features); and (d) allow reservations to be taken for accessible

 guestrooms in the same manner as for non-accessible guestrooms1. Defendant has not complied.

 This lawsuit follows.

                                       JURISDICTION AND VENUE

         3.       This Court has original subject matter jurisdiction over this action pursuant to 28

 U.S.C., §§1331, 1343, as Plaintiff’s claims arise under 42 U.S.C. §12181. et seq., based upon the

 enumerated violations of Title III of the Americans with Disabilities Act (see also, 28 U.S.C. §§

 2201 and 2202).

         4.       This Court has personal jurisdiction over Defendant in this action. Defendant

 owns or operates the Website, which is an interactive website through which Defendant seeks to

 consummate financial transaction (reservations and payments) with residents of this District (and

 others) who visit the Website, and Defendant violated Plaintiff’s civil rights in this District, as

 set forth more fully below.

         5.       Venue lies in this District pursuant to 28 U.S.C. §1391(a)(2), because a

 substantial Part of the events or omissions giving rise to the claims here at issue occurred in this

 District; Plaintiff encountered Defendant’s ADA violations in this District, and the injury to

 Plaintiff here at issue occurred in this District.

                                                    PARTIES

         6.       Plaintiff, Emilio Pinero, was and is at all material times hereto above the age of

 18 years, sui juris, and a resident of Miami-Dade County. He is a qualified individual with

 1
   This is a non-exclusive list of requirements imposed by 28 C.F.R. §36.302(e)(l). These requirements apply not
 only to the Website, but also to every online reservation system, including third party websites, on which
 reservations can be made to stay at the Hotel, including orbitz.com, travelocity.com, hotels.com, and others.

                                                   Page 2 of 14
Case 1:20-cv-23808-BB Document 1 Entered on FLSD Docket 09/14/2020 Page 3 of 14



 disabilities under the ADA law. Mr. Pinero is a double leg amputee from the knees down. He

 owns his own vehicle, does drive and travels frequently. Plaintiffs access to the premises

 described below (the "Property" or “Facility”) through Defendant's reservation system contained

 on its website, and therefore his full and equal enjoyment of the goods, services, facilities,

 privileges, advantages and/or accommodations offered at the Property, were restricted and

 limited because of Plaintiff s disability and will be restricted in the future unless and until

 Defendant is compelled to cure the ADA violations relating to the reservation system contained

 on its website. Plaintiff intends to visit Defendant's reservation system on its website for the

 Property soon to avail himself of the goods and services offered therein.

        7.      Plaintiff is an advocate of the rights of similarly situated disabled persons and,

 pursuant to Houston v. Marod Supermarkets, Inc., 733 F.3d 1323 (11th Cir. 2013), is a "tester"

 for the purpose of asserting his civil rights, monitoring, ensuring, and determining whether laces

 of public accommodation, including online reservation systems for places of lodging, are in

 compliance with the ADA.

        8.      Defendant, HARDING INVESTMENTS, LLC, transacts business in the State of

 Florida and within this judicial district through its website. Defendant is the owner and operator

 of BEACH PLACE MAIMI located at 8601 Harding Ave, Miami Beach, FL 33141 and the

 corresponding reservation system found on its website and has control over its content. It also

 has control over the content listed in any third-party reservation providers.

                 VIOLATIONS OF THE AMERICANS WITH DISABILITES
                     ACT AND CLAIM FOR INJUNCTIVE RELIEF

        9.      On July 26, 1990, Congress enacted the ADA, explaining that its purpose was to

 provide a clear and comprehensive national mandate for the elimination of discrimination against

 individuals with disabilities and to provide clear, strong, consistent, enforceable standards


                                            Page 3 of 14
Case 1:20-cv-23808-BB Document 1 Entered on FLSD Docket 09/14/2020 Page 4 of 14



 addressing such discrimination, invoking the sweep of congressional authority in order to

 address the major areas of discrimination faced day-to-day by people with disabilities to ensure

 that the Federal government plays a central role in enforcing the standards set by the ADA. 42

 U.S.C. § 12101(b)(l) - (4).

         10.    Pursuant to the mandates of 42 U.S.C. §12134(a), on September 15, 2010, the

 Department of Justice, Office of the Attorney General (“DOJ”), published revised regulations for

 Title III of the Americans With Disabilities Act of 1990. Public accommodations, including

 places of lodging were required to conform to these revised regulations on or before March 15,

 2012.

         11.    On March 15, 2012, the revised regulations implementing Title III of the ADA

 took effect, imposing significant new obligations on inns, motels, hotels and other “places of

 lodging.” 28 C.F.R. §36.302(e)(l) provides that:

                Reservations made by places of lodging. A public accommodation that owns,
                leases (or leases to), or operates a place of lodging shall, with respect to
                reservations made by any means, including by telephone, in-person, or through a
                third party –

                       (i) Modify its policies, practices, or procedures to ensure that individuals
                       with disabilities can make reservations for accessible guest rooms during
                       the same hours and in the same manner as individuals who do not need
                       accessible rooms;

                       (ii) Identify and describe accessible features in the hotels and guest rooms
                       offered through its reservations service in enough detail to reasonably
                       permit individuals with disabilities to assess independently whether a
                       given hotel or guest room meets his or her accessibility needs;

                       (iii) Ensure that accessible guest rooms are held for use by individuals
                       with disabilities until all other guest rooms of that type have been rented
                       and the accessible room requested is the only remaining room of that type;

                       (iv) Reserve, upon request, accessible guest rooms or specific types of
                       guest rooms and ensure that the guest rooms requested are blocked and
                       removed from all reservations systems; and

                                           Page 4 of 14
Case 1:20-cv-23808-BB Document 1 Entered on FLSD Docket 09/14/2020 Page 5 of 14




                        (v) Guarantee that the specific accessible guest room reserved through its
                        reservations service is held for the reserving customer, regardless of
                        whether a specific room is held in response to reservations made by
                        others.


        12.     In promulgating the new requirements, the Department of Justice made clear that

 individuals with disabilities should be able to reserve hotel rooms with the same efficiency,

 immediacy, and convenience as those who do not need accessible guestrooms. 28 C.F.R. Part

 36, Appx. A.

        13.     Hotels (and motels) are required to identify and describe all accessible features in

 the hotel and guestrooms; “[t]his requirement is essential to ensure individuals with disabilities

 receive information they need to benefit from the services offered by the place of lodging.” 28

 C.F.R. Part 36, Appx. A. Moreover, “a public accommodation’s designation of a guestroom as

 “accessible” does not ensure necessarily that the room complies with all of the 1991 Standards.”

 28 C.F.R. Part 36, Appx. A. Labeling a guestroom as “accessible” or “ADA” is not sufficient.

        14.     In addition, hotel rooms that are in full compliance with current standards may

 differ, and individuals with disabilities must be able to ascertain which features – in new and

 existing facilities – are included in the hotel’s accessible guest rooms. For example, under certain

 circumstances, an accessible hotel bathroom may meet accessibility requirements with either a

 bathtub or a roll in shower. The presence or absence of particular accessible features such as

 these may mean the difference between a room that is usable by a particular person with a

 disability and one that is not. 28 C.F.R. Part 36, Appx. A. Accordingly, Defendant is required to

 set forth specific accessible features and not merely recite that a guestroom is “accessible” or

 “ADA” or list accessibility features that may (or may not) be offered within a particular room.




                                            Page 5 of 14
Case 1:20-cv-23808-BB Document 1 Entered on FLSD Docket 09/14/2020 Page 6 of 14



           15.   For hotels in buildings constructed after the effective date of the 1991 Standards,

 it is sufficient to advise that the hotel itself is fully ADA compliant, and for each accessible

 guestroom, to specify the room type, the type of accessible bathing facility in the room, and the

 communications features in the room. 28 C.F.R. Part 36, Appx. A.

           16.   However, for hotels in buildings constructed prior to the 1991 Standards,

 information about the hotel should include, at a minimum information about accessible entrances

 to the hotel, the path of travel to guest check-in and other essential services, and the accessible

 route to the accessible room or rooms. In addition to the room information described above,

 these hotels should provide information about important features that do not comply with the

 1991 Standards. For example, if the door to the “accessible” room or bathroom is narrower than

 required, this information should be included (e.g., door to guest room measures 30 inches clear).

 [emphasis added]. 28 C.F.R. Part 36, Appx. A.

           17.   The Hotel is a place of public accommodation that owns and/or leases and

 operates a place of lodging pursuant to the ADA. The Hotel is in a building constructed prior to

 the 1991 Standards.

           18.   The Website (and all other online reservation platforms used by the Hotel) allow

 reservations for the Hotel to be taken online. The Defendant has control over information

 provided to the public about the Hotel through the Website and/or other online platforms.

           19.   It is important to Plaintiff that any hotel at which he researches is accessible.

 Plaintiff frequently researches and assesses the accessible features and guestrooms of hotels

 online.

           20.   While in this District, his home district, Plaintiff visited the Defendant’s Website

 as well as third party websites to learn about accessible features of Defendant’s Hotel, to assess



                                            Page 6 of 14
Case 1:20-cv-23808-BB Document 1 Entered on FLSD Docket 09/14/2020 Page 7 of 14



 whether the Hotel is accessible, and to see if he could reserve an accessible room at the Hotel

 online. Upon his visit, Plaintiff discovered that the Website did not provide him with any

 meaningful accessibility information at all or allow for the reservation of an accessible room

 (with known accessibility features). The Website provided information and took reservations

 related to non-accessible guestrooms, but not accessible guestrooms.

          21.      The Website homepage and rooms page do not list any ADA accessibility

 information whatsoever other than to say their rooms “meet ADA standards” and are

 “wheelchair accessible”. The room information doesn’t provide any further details regarding

 how it their rooms are accessible or what accessibility features they have.2

          22.      The Website also has inadequate accessibility information concerning common

 areas and hotel amenities. There is a page entitled amenities listing amenities of the Hotel which

 does not include any accessibility features or information. There is no indication at any point no

 that the Hotel common areas meet the 1991 Standards, or alternatively (as applicable):

                   a.       Whether the public entrance to the Hotel complies with the 1991

                            Standards, and if not, the ways in which it does not comply, so that

                            Plaintiff and others similarly situated can evaluate whether it is accessible

                            to them;

                   b.       Whether the registration desk at the Hotel complies with the 1991

                            Standards, and if not, the ways in which it does not comply, so that

                            Plaintiff and others similarly situated can evaluate whether it is accessible

                            to them;



 2
   Defendant is cautioned against deleting or destroying any version of the Website as it existed on the date of this
 filing, inasmuch as the same may constitute evidence in this lawsuit. All changes and edits should be carefully
 saved, catalogued, and produced.

                                                     Page 7 of 14
Case 1:20-cv-23808-BB Document 1 Entered on FLSD Docket 09/14/2020 Page 8 of 14



             c.    Whether restaurant or other food service areas at the Hotel comply with

                   the 1991 Standards, and if not, the ways in which they do not comply, so

                   that Plaintiff and others similarly situated can evaluate whether it is

                   accessible to them;

             d.    Whether any parking facilities, lots, or other parking accommodations at

                   the Hotel comply with the 1991 Standards, and if not, the ways in which

                   they do not comply, so that Plaintiff and others similarly situated can

                   evaluate whether it is accessible to them;

             e.    Whether the swimming pool (if any) complies with the 1991 Standards,

                   and if not, the ways in which it does not comply, so that Plaintiff and

                   others similarly situated can evaluate whether it is accessible to them;

             f.    Whether the business center complies with the 1991 Standards, and if not,

                   the ways in which it does not comply, so that Plaintiff and others similarly

                   situated can evaluate whether it is accessible to them;

             g.    Whether the meeting/ballroom areas comply with the 1991 Standards, and

                   if not, the ways in which they do not comply, so that Plaintiff and others

                   similarly situated can evaluate whether it is accessible to them;

             h.    Whether the route from the public entrance to the registration desk is

                   accessible in compliance with the 1991 Standards, and if not, the ways in

                   which it does not comply, so that Plaintiff and others similarly situated can

                   evaluate whether it is accessible to them;

             i.    Whether the route from the registration desk to the accessible rooms is

                   accessible in compliance with the 1991 Standards, and if not, the ways in



                                         Page 8 of 14
Case 1:20-cv-23808-BB Document 1 Entered on FLSD Docket 09/14/2020 Page 9 of 14



                   which it does not comply, so that Plaintiff and others similarly situated can

                   evaluate whether it is accessible to them;

             j.    Whether the route from the public entrance to the business center is

                   accessible in compliance with the 1991 Standards, and if not, the ways in

                   which it does not comply, so that Plaintiff and others similarly situated can

                   evaluate whether it is accessible to them;

             k.    Whether the route from the accessible guestrooms to the business center is

                   accessible in compliance with the 1991 Standards, and if not, the ways in

                   which it does not comply, so that Plaintiff and others similarly situated can

                   evaluate whether it is accessible to them;

             l.    Whether the route from the public entrance to the pool (if any) is

                   accessible in compliance with the 1991 Standards, and if not, the ways in

                   which it does not comply, so that Plaintiff and others similarly situated can

                   evaluate whether it is accessible to them;

             m.    Whether the route from the accessible guestrooms to the pool (if any) is

                   accessible in compliance with the 1991 Standards, and if not, the ways in

                   which it does not comply, so that Plaintiff and others similarly situated can

                   evaluate whether it is accessible to them;

             n.    Whether the route from the public entrance to the fitness center is

                   accessible in compliance with the 1991 Standards, and if not, the ways in

                   which it does not comply, so that Plaintiff and others similarly situated can

                   evaluate whether it is accessible to them;




                                       Page 9 of 14
Case 1:20-cv-23808-BB Document 1 Entered on FLSD Docket 09/14/2020 Page 10 of 14



                o.     Whether the route from the accessible guestrooms to the fitness center is

                       accessible in compliance with the 1991 Standards, and if not, the ways in

                       which it does not comply, so that Plaintiff and others similarly situated can

                       evaluate whether it is accessible to them;

                p.     Whether the route from the public entrance to the restaurant or food

                       service areas is accessible in compliance with the 1991 Standards, and if

                       not, the ways in which it does not comply, so that Plaintiff and others

                       similarly situated can evaluate whether it is accessible to them; q. Whether

                       the route from the accessible guestrooms to the restaurant or food service

                       areas is accessible in compliance with the 1991 Standards, and if not, the

                       ways in which it does not comply, so that Plaintiff and others similarly

                       situated can evaluate whether it is accessible to them;

                r.     Whether the route from the public entrance to the conference/ballroom

                       space is accessible in compliance with the 1991 Standards, and if not, the

                       ways in which it does not comply, so that Plaintiff and others similarly

                       situated can evaluate whether it is accessible to them;

                s.     Whether the route from the accessible guestrooms to the meeting/ballroom

                       space is accessible in compliance with the 1991 Standards, and if not, the

                       ways in which it does not comply, so that Plaintiff and others similarly

                       situated can evaluate whether it is accessible to them;

         23.    On third party websites, there is also inadequate accessibility information,

  including: TripAdvisor.com which has no accessibility information listed; Booking.com which

  simply states “Toilet with grab rails” and “Wheelchair accessible”; and Hotels.com which



                                          Page 10 of 14
Case 1:20-cv-23808-BB Document 1 Entered on FLSD Docket 09/14/2020 Page 11 of 14



  provides “Accessible bathroom”, “In-room accessibility”, “Roll-in shower”, “Wheelchair

  accessible”, “Wheelchair accessible path of travel”, “Wheelchair accessible parking”, and “Grab

  bar – near toilet”—all of which still doesn’t provide the required amount of accessibility

  information.

            24.   This is not intended to be an exclusive list, and Plaintiff brings this action to

  remediate all violations of the ADAAG found to exist upon the Website, and upon all online

  reservation platforms used by the Hotel.

            25.   In addition to the list above, upon information and belief, Defendant may not

  effectively (i) ensure that accessible guest rooms are held for use by individuals with disabilities

  until all other guest rooms of that type have been rented and the accessible room requested is the

  only remaining room of that type; (ii) reserve, upon request, accessible guest rooms or specific

  types of guest rooms and ensure that the guest rooms requested are blocked and removed from

  all reservations systems; or (iii) guarantee that the specific accessible guest room reserved

  through its reservations service is held for the reserving customer, regardless of whether a

  specific room is held in response to reservations made by others. Discovery is required on these

  issues.

            26.   Plaintiff will visit the Website again upon the Defendant’s compliance with the

  laws and regulations specified herein, in order learn about the accessible (and inaccessible)

  features of the Hotel, learn about the accessible (and inaccessible) features of Hotel guestrooms,

  assess the extent to which the hotels meet each of his specific accessibility needs, and determine

  whether he can reserve an accessible guestroom. If the Hotel is the most suited to his

  accessibility needs as compared to other suitable hotels reviewed online.




                                             Page 11 of 14
Case 1:20-cv-23808-BB Document 1 Entered on FLSD Docket 09/14/2020 Page 12 of 14



         27.      Defendant has discriminated against Plaintiff and all other mobility-impaired

  individuals, by denying full and equal access to and enjoyment of the goods, services, facilities,

  privileges, advantages and accommodations offered on the Websites, due to the continuing ADA

  and ADAAG violations as set forth above. Defendant has had over eight (8) years to bring the

  Website (and other online reservation platforms, as applicable) into compliance with the

  ADAAG revisions, but has failed or refused to do so.

         28.      Modifying the Website (and other online reservation platforms, as applicable) to

  comply with the ADA and ADAAG is accomplishable without undue burden or expense and is

  readily achievable. But in any event, upon information and belief, the Website has been altered,

  updated, and edited, after 2010, but not in a manner compliant with 2010 ADAAG standards.

         29.      Defendant will continue to discriminate against Plaintiff and all other disabled

  individuals who access the Website (and other online reservation platforms, as applicable) unless

  and until Defendant modifies the Website (and other online reservation platforms, as applicable)

  to set forth all required information, as set forth above.

         30.      Plaintiff is without an adequate remedy at law and are suffering irreparable harm,

  and Plaintiff reasonably anticipates that he will continue to suffer this harm unless and until

  Defendant is required to correct the ADA violations found upon the Websites (and other online

  reservation platforms, as applicable), and to maintain the Websites (and other online reservation

  platforms, as applicable), inclusive of the online reservation system, and accompanying policies

  and procedures, in a manner that is consistent with and compliant with ADA and ADAAG

  requirements.

         31.      Pursuant to 42 U.S.C. §12188(a) this Court has authority to grant injunctive relief

  to Plaintiff, including an Order that compels Defendant to enact policies that are consistent with



                                              Page 12 of 14
Case 1:20-cv-23808-BB Document 1 Entered on FLSD Docket 09/14/2020 Page 13 of 14



  the ADA and its remedial purposes, and to alter and maintain its Website (and other online

  reservation platforms, as applicable), and all online reservation systems, in accordance with the

  requirements set forth within the 2010 Standards, 28 C.F.R. §36.302(e)(l).

          WHEREFORE, Plaintiff, EMILIO PINERO, respectfully requests that this Court enter

  judgment against Defendant, and in his favor, as follows:

          A)      A declaration that the Website (and other online reservation platforms, as

  applicable) is owned, leased, operated, and/or controlled by Defendant is in violation of the

  ADA;

          B)      Temporary and permanent injunctive relief enjoining Defendant from continuing

  its discriminatory practices, including the requirement that Defendant permanently implement

  policies, practices, procedures, including online content, consistent with the mandates of the

  2010 ADAAG Standards on its Website (and other online reservation platforms, as applicable);

          C)      Temporary and permanent injunctive relief enjoining Defendant from maintaining

  or controlling content on any website through which it is offering online reservations for any

  hotel that it owns or operates, unless such website and online reservation system fully comply

  with 28 C.F.R. §36.302(e)(l);

          D)      An award of reasonable attorneys’ fees, costs, disbursements and other expenses

  associated with this action, in favor of Plaintiff;

          E)      Such other and further relief as this Court deems just, necessary and appropriate

  under the circumstances.

                                                        Respectfully submitted,

                                                        s/ Glenn R. Goldstein
                                                        Glenn R. Goldstein, Esq. (FBN: 55873)
                                                            Attorney for Plaintiff
                                                        Glenn R. Goldstein & Associates, PLLC

                                              Page 13 of 14
Case 1:20-cv-23808-BB Document 1 Entered on FLSD Docket 09/14/2020 Page 14 of 14



                                        1408 Brickell Bay Dr., Ste. 1008
                                        Miami, Florida 3313
                                        T: 300.306.7674 | F: 305.400.0722
                                        GGoldstein@G2Legal.net

                                        Lauren N. Wassenberg, Esq. (FBN: 34083)
                                            Attorney for Plaintiff
                                        Lauren N. Wassernberg & Associates, P.A.
                                        1825 NW Corporate Blvd, Ste. 110
                                        Boca Raton, Florida 33431
                                        T: 561.571.0646 | F: 561.571.0647
                                        WassenbergL@gmail.com




                                  Page 14 of 14
